                                                                                                   4/2/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                -v-                                                  15-cr-769 (AJN)

                                                                          ORDER
Trevon Gross,

                             Defendant.


ALISON J. NATHAN, District Judge:

       On April 1, 2020, Defendant filed an emergency motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(a)(i). See Dkt. No. 753. By 5 p.m. on April 2, 2020, the

Government shall respond to Defendant’s motion. The Government’s response must include

answers to the following questions:

   1) Does Defendant currently have the ability to make administrative requests? See Dkt. No.

       753-1 at 8 (arguing the Defendant “no longer has . . . the ability to make administrative

       requests”).

   2) If so, how may he do so under current conditions?

   3) How long will it take for him to receive a response?


       SO ORDERED

              2 2020
Dated: April ___,
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
